Citation Nr: 1630960	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from January 1955 to January 1958 and in the Air Force from April to November 1958.  He also served in the Army Reserves from April 1977 to April 1979 and in the Kentucky Army National Guard from January 1980 to January 1983.

In September 2014 the Board of Veterans' Appeals (Board/BVA) denied the Veteran's claim for an initial compensable rating - meaning an initial rating higher than 0 percent - for his service-connected right ear hearing loss.  The Board also, however, recognized that his attorney had initiated an additional claim for a TDIU in February 2013 that was part and parcel of the claim for an initial compensable rating for the right ear hearing loss.  The Board therefore assumed jurisdiction over this additional TDIU claim since derivative of the increased initial-rating claim.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  But rather than immediately readjudicating this derivative TDIU claim, the Board instead remanded it to the Agency of Original Jurisdiction (AOJ) for further development, namely, to provide the Veteran proper notice concerning this additional benefit, including an official claim application (VA Form 21-8940), and to obtain an addendum medical opinion from a January 2013 VA audiological examiner addressing whether the Veteran's service-connected right ear hearing loss and bilateral tinnitus prevent him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison, when considering his level of education, prior work experience and training, but not his age and disabilities that are not service-connected.  See Bernard v. Brown, 4 Vet. App. 384 (1993) and Godfrey v Brown, 7 Vet. App. 398 (1995).

To this end, in a January 2015 letter the Veteran was informed of the criteria and types of evidence that could establish his entitlement to a TDIU.  The claims file was then provided to the January 2013 VA compensation examiner and an addendum examination report issued on February 11, 2016.  After considering the report, the Regional Office (RO) issued a rating decision and Supplemental Statement of the Case (SSOC) in March 2016 denying this derivative claim of entitlement to a TDIU.  The Veteran since has continued to appeal for this benefit, and this claim is again before the Board for further appellate consideration.  

Unfortunately, this claim requires still further development.  So, as before, the Board is REMANDING this claim to the AOJ.  

As the Board previously indicated, this appeal has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As already alluded to, in September 2014 the Board directed that the claims file be returned to the January 2013 VA audiological examiner for an addendum medical opinion addressing whether the Veteran's service-connected right ear hearing loss and bilateral tinnitus render him unemployable.  An addendum report was provided in February 2016, but unfortunately, this report is inadequate.  It is incumbent on the Board in this situation to return the report to the examiner for correction and all necessary additional information.  See 38 C.F.R. § 4.2 (2015).

The January 2013 VA compensation examiner merely noted in this supplemental report that no additional evidence had been added to the record regarding the Veteran's employment capabilities.  This examiner therefore was unable to provide any further information or opinion regarding the effect of the Veteran's service-connected hearing loss and tinnitus on his ability to obtain and maintain substantially gainful employment.  This summary conclusion is not in compliance, even substantial compliance, with the Board's remand directive in obtaining the necessary medical comment, so another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); but see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where there was substantial, even if not exact, compliance with remand directives).

In a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for' 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2  (2013).").  Consequently, even this lesser level of comment is still needed from this VA compensation examiner to assist in deciding this TDIU claim.

Additionally, the Veteran reported on his February 2015 VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability") that he was receiving ongoing treatment for hearing loss at the VA Medical Center (VAMC) in Memphis, Tennessee.  The claims file currently contains only scant medical records from this facility, so all outstanding records must be obtained and considered.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive, if not actual, knowledge of these additional records since maintained in the VA healthcare system, so resultantly must try and obtain them before deciding the claim).


Accordingly, this claim is again REMANDED for the following still further development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all available records concerning the Veteran's treatment for hearing loss and/or tinnitus from the Memphis VAMC dating from 2002 to the present.  Associate these records with the claims file so they may be considered in deciding this appeal.

2.  After receiving all additional records, schedule the Veteran for a VA compensation examination to reassess the severity of his service-connected right ear hearing loss and bilateral tinnitus - including the extent they cause functional impairment to, in turn, assist the Board in also determining their effect on his employability.  The claims file must be made available to and reviewed by the examiner for the pertinent history.

All indicated tests and studies should be performed, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

To reiterate, as concerning this derivative TDIU claim, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2014), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014)."  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

Thus, the examiner should provide a medical opinion addressing the functional impairment caused solely by the service-connected right ear hearing loss and bilateral tinnitus.  It is even more important the examiner provide explanatory rationale for the opinion, based on the examiner's clinical experience, medical expertise, and established medical principles, also citing to specific evidence in the file supporting conclusions.  If an opinion cannot be provided without resorting to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit a more definitive response. 

3.  Then readjudicate this derivative TDIU claim in light of this and all other additional evidence.  If the Veteran does not meet the schedular criteria for consideration of this benefit under 38 C.F.R. § 4.16(a), determine alternatively whether the case should be referred to the Director of the VA Compensation and Pension (C&P) Service for special extra-schedular consideration under 38 C.F.R. § 4.16(b).  If the claim continues to be denied, or is not granted to the Veteran's satisfaction, send him another SSOC and give him opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

